COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ALWAYS CARING HEALTH CARE
SERVICE INC.,

                            Appellant,

v.

MARTHA B. FRANCO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

 

No. 08-10-00178-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas

(TC# 2009-1383)

MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss.  See Tex. R. App. P. 42.1(a).  The
motion is granted, and the suit is dismissed with prejudice.  The parties shall bear their own costs.

						GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.